Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 30 December 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia. Dec. 30. 93.

My letters to you have been of Nov. 2. 17. 24. Dec. 8. all of which I hope you have received. Yours come to hand have been of the 31st. of Oct. 7th. 14th. and 30th. of Nov. and 11th. of December.—When I wrote the last Sunday, I hoped my furniture, books &c would have been embarked and sent off the next day. But the vessel loitered till the river has frozen up, and will now prevent their going till the spring.—I mentioned
 in my letter an extraordinary degree of cold then indicated by the thermometer. I afterwards discovered that the thermometer was entirely false.—I must repeat and insist that you take Tarquin, and on the express condition of making the most of him whenever you have a good opportunity. I should not use him myself, because of his awkwardness in going down hill, that is to say half the time one is on him, as all is either up hill or down hill with us. I resign tomorrow. E. Randolph is to succeed me. I do not know whether I shall be able to set out on Friday. If not there will be no stage till Monday. In either case I shall pass with Mann Page the spare days between my arrival and that of my horses at Fredericksbg., for I hope some of my letters have got safe desiring them to be at Fredericksbg. on Sunday the 12th. with a petition for P. Carr’s chair if it be at Monticello and the roads good. My love to all I love, and friendship to all my friends. Your’s affectionately

Th: Jefferson

